DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
Double Patenting	5
Claim Rejections - 35 USC § 102	6
Claim Rejections - 35 USC § 103	9
Conclusion	19


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 8/21/18.  Claims 1-22 are currently pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “microscope image acquisition unit” in claims 19-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 and all corresponding dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 1, respectively of U.S. Patent No. 10,093,957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and patent claim 1 recite common subject matter;
Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by patent claim 1, and
Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-3, 8, 13-14, 19, 22 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Winkelman et al (US 2009/0269799 A1).           Regarding claim 1, Winkelman discloses a method comprising: introducing a cell suspension comprising red blood cells into a carrier that is a closed cavity that includes a base surface, via an inlet defined by the carrier (see 0028); allowing the cells in the cell suspension to settle on the base surface of the carrier to form a monolayer of cells on the base surface of the carrier (see 0009, 0034); and acquiring at least one microscope image of at least a portion of the monolayer of cells (see 0049).
Regarding claim 19, Winkelman discloses a system for imaging a blood sample, the system comprising: - 33 - a carrier that defines a closed cavity having a base surface (see fig. 2-4), and an inlet into the closed cavity (see 0027); a blood sample preparing unit configured: to receive a blood sample comprising red blood cells and at least one blood cell diluting agent (see 0010), and to form therefrom a blood cell suspension, that is such that the cell suspension forms a monolayer of the cells when introduced, via the inlet, into the closed cavity defined by the carrier, and allowed to settle on the base surface (see 0028); a microscope image acquisition unit for acquiring at least one image of the blood cell suspension when on the base surface of the carrier (see 0009, 0034), the microscope acquisition unit comprising a microscope (see 0049); and a controller being configured to acquire at least one microscope image of the cell suspension using the microscope (see 0049).


vertical height of the carrier is between 20 micrometers and 300 micrometers (see 0027);
forming the cell suspension by diluting a blood sample comprising red blood cells to obtain a cell concentration such that, after the cell suspension settles on the base surface, the density of the cells of the cell suspension is between about 10,000 and about 30,000 cells per mm (see 0031).  
 
Regarding claim 13, Winkelman teaches all elements as mentioned above in claim 1.  Winkelman does not teach expressly vertical depth of the cell suspension when settled on the base surface is between 20 m and 1000 micro meters.
Kowalevicz, in the same field of endeavor, teaches vertical depth of the cell suspension when settled on the base surface is between 20 m and 1000 micro meters (see paragraph 0031, table 2).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman to utilize a range of vertical depth as suggested by Kowalevicz.  The suggestion/motivation for doing so would have been to enhance the imaging process by eliminating retro-reflection and improving cost, weight and size of the imaging system, while also improving overall system capability (see paragraph 0021).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman, while the teaching of Kowalevicz continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
claim 14, Winkelman teaches substantially the claimed invention as set forth in the discussion above for claim 13.  Winkelman does not teach expressly DOF that is between .5 micrometers and 10 micrometers.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use a DOF that is between .5 micrometers and 10 micrometers.  Applicant has not disclosed that a DOF that is between .5 micrometers and 10 micrometers provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the DOF taught by Winkelman or the claimed DOF between .5 micrometers and 10 micrometers because both DOF perform the same function of acquiring high resolution cell images from an object.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Winkelman to obtain the invention as specified in claim 14.
Regarding claim 22, the claim is analyzed as a system that implements the limitations of claim 15 (see rejection of claim 15).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) in view of Affleck et al (US 2004/0218804 A1).
Regarding claim 4, Winkelman teaches all elements as mentioned above in claim 1.  Winkelman does not teach expressly acquiring a plurality of microscope images, at least two of which are provided under different conditions, the different conditions being selected from the group consisting of: different portions of the base surface being imaged, and different illumination conditions being used.
Affleck, in the same field of endeavor, teaches acquiring a plurality of microscope images, at least two of which are provided under different conditions, the different conditions being selected from the group consisting of: different portions of the base surface being imaged, and different illumination conditions being used (see paragraph 0167).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman to utilize different illumination conditions as suggested by Affleck.  The suggestion/motivation for doing so would have been to enhance the detection process by enabling an efficient and effective evaluation system for easy interpretation and decision making (see paragraph 0008).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art 
Regarding claim 20, the claim is analyzed as a system that implements the limitations of claim 4 (see rejection of claim 4).
Claims 5, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) in view of Wimberger-Friedl et al (US 2012/0225446 A1).
Regarding claim 5, Winkelman teaches all elements as mentioned above in claim 1.  Winkelman does not teach expressly introducing the cell suspension onto the base surface of the carrier, the cell suspension having a concentration that is such that when substantially all of the cells in the cell suspension are allowed to settle on the base surface of the carrier to form the monolayer of cells, a monolayer is formed on the surface with substantially no overlap between the cells.
Wimberger-Friedl, in the same field of endeavor, teaches introducing the cell suspension onto the base surface of the carrier, the cell suspension having a concentration that is such that when substantially all of the cells in the cell suspension are allowed to settle on the base surface of the carrier to form the monolayer of cells, a monolayer is formed on the surface with substantially no overlap between the cells (see paragraph 0040, 0005).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman to utilize a monolayer with no overlap as suggested by Wimberger-Friedl.  The suggestion/motivation for doing so would have been to enhance the detection process by preparing thin layers of fluid for analysis (see 
Regarding claim 21, the claim is analyzed as a system that implements the limitations of claim 5 (see rejection of claim 5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) in view of Krockenberger et al (US 2011/0178716 A1).
Regarding claim 7, Winkelman teaches all elements as mentioned above in claim 6.  Winkelman does not teach expressly dilution factor is between 50 and 300.
Krockenberger, in the same field of endeavor, teaches dilution factor is between 50 and 300 (see paragraph 0041).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman to utilize dilution factor is between 50 and 300 as suggested by Krockenberger.  The suggestion/motivation for doing so would have been to enhance the detection process by enabling the detection of red cell disorders (see paragraph 0001).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman, while the teaching of Krockenberger continues to perform the same function as originally taught prior to being combined, in .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) in view of Wada et al (US 2002/0009711 A1).
Regarding claim 8, Winkelman teaches all elements as mentioned above in claim 1.  Winkelman does not teach expressly diluting a blood sample comprising red blood cells to obtain a cell concentration such that, after the cell suspension settles on the base surface, the density of the cells of the cell suspension is between about 10,000 and about 30,000 cells per mm2.
Wada, in the same field of endeavor, teaches diluting a blood sample comprising red blood cells to obtain a cell concentration such that, after the cell suspension settles on the base surface, the density of the cells of the cell suspension is between about 10,000 and about 30,000 cells per mm2 (see paragraph 0023).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman to utilize a density between 10K and 30K cells /mm^2 as suggested by Wada.  The suggestion/motivation for doing so would have been to enhance the detection process by enabling a simply assay format for monitoring the level of intracellular interactions (see paragraph 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman, while the teaching of Wada continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) with Wada et al (US 2002/0009711 A1), and further in view of Gao et al (US 2009/0066934 A1).
Regarding claim 9, Winkelman with Wada teaches all elements as mentioned above in claim 8.  Winkelman with Wada does not teach expressly forming the cell suspension such that after the cell suspension settles on the base surface, the cell suspension forms a monolayer having an average base surface coverage of between 40 percent and 90 percent.
Gao, in the same field of endeavor, teaches forming the cell suspension such that after the cell suspension settles on the base surface, the cell suspension forms a monolayer having an average base surface coverage of between 40 percent and 90 percent (see paragraph 0065).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman with Wada with Wada to utilize a particular surface coverage as suggested by Gao.  The suggestion/motivation for doing so would have been to enhance the identification process by triggering an alarm or message if predetermined biological or chemical particulates of interest are identified (see paragraph 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman with Wada, while the teaching of Gao continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) in view Alford et al (US 2008/0305514 A1).
claims 10-11, Winkelman teaches all elements as mentioned above in claim 1.  Winkelman does not teach expressly analyzing the at least one image to determine based thereon presence or absence of a pathogen in the cell suspension; analyzing the at least one image to determine based thereon presence or absence of the blood infecting protozoa.
Alford, in the same field of endeavor, teaches analyzing the at least one image to determine based thereon presence or absence of a pathogen in the cell suspension; analyzing the at least one image to determine based thereon presence or absence of the blood infecting protozoa (see paragraph 0015).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman to detect a pathogen such as protozoa as suggested by Alford.  The suggestion/motivation for doing so would have been to enhance the detection process by discriminating microorganisms while reducing the likelihood of generating false positive results (see paragraph 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman, while the teaching of Alford continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) with Alford et al (US 2008/0305514 A1), and further in view of Battrell et al (US 2013/0130262 A1).
claim 12, Winkelman with Alford teaches all elements as mentioned above in claim 11.  Winkelman with Alford does not teach expressly Trypanosoma, Plasmodium; Toxoplasma and Babesia, and wherein analyzing the at least one image to determine based thereon presence or absence of the pathogen in the cell suspension comprises analyzing the at least one image to determine based thereon -32- presence or absence of the blood infecting protozoa from the selected genus in the cell suspension.
Battrell, in the same field of endeavor, teaches Trypanosoma, Plasmodium; Toxoplasma and Babesia, and wherein analyzing the at least one image to determine based thereon presence or absence of the pathogen in the cell suspension comprises analyzing the at least one image to determine based thereon -32- presence or absence of the blood infecting protozoa from the selected genus in the cell suspension (see paragraph 0158).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman with Alford to select from a particular group as suggested by Battrell.  The suggestion/motivation for doing so would have been to enhance the detection process of the presence, absence or amount of any target analytes of interest (see paragraph 0015).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman with Alford, while the teaching of Battrell continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) in view of Kowalevicz (US 2014/0139630 A1).
Regarding claim 15, Winkelman teaches all elements as mentioned above in claim 1.  Winkelman does not teach expressly acquiring the at least one microscope image using a microscope set to a Depth of Field that is not more than 20 percent of a vertical height of the cell suspension when settled on the base surface.
Kowalevicz, in the same field of endeavor, teaches acquiring the at least one microscope image using a microscope set to a Depth of Field that is not more than 20 percent of a vertical height of the cell suspension when settled on the base surface (see paragraph 0031, table 2).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman to utilize DOF that is less than 20% as suggested by Kowalevicz.  The suggestion/motivation for doing so would have been to enhance the imaging process by eliminating retro-reflection and improving cost, weight and size of the imaging system, while also improving overall system capability (see paragraph 0021).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman, while the teaching of Kowalevicz continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 16, Winkelman with Kowalevicz teaches all elements as mentioned above in claim 15.  Winkelman with Kowalevicz does not teach expressly DOF that is not more than 15% of the vertical depth of the cell suspension when settled on the base surface.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman with Kowalevicz to utilize a DOF that is not more than 15% of the vertical depth as suggested by Kowalevicz.  The suggestion/motivation for doing so would have been to the imaging process by eliminating retro-reflection and improving cost, weight and size of the imaging system, while also improving overall system capability (see paragraph 0021).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman with Kowalevicz, while the teaching of Kowalevicz continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al (US 2009/0269799 A1) with Kowalevicz (US 2014/0139630 A1), and further in view Chen et al (US 2010/0256918 A1).
Regarding claims 17-18, Winkelman with Kowalevicz teaches all elements as mentioned above in claim 15.  Winkelman with Kowalevicz does not teach expressly selecting a microscope objective lens that provides the DOF, wherein the lens permits acquiring an image of at least one object being no more than 3 micrometers long at any dimension thereof; selecting a lens that permits acquiring an image of at least one object having a height with respect to the base surface of no more than 3 micrometers.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Winkelman with Kowalevicz to utilize a lens to image under 3 micrometers as suggested by Chen.  The suggestion/motivation for doing so would have been to enhance the detection process by discriminating an object emitting a light of low intensity (see paragraph 0002).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Winkelman with Kowalevicz, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Conclusion
Claims 1-22 are rejected.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:

For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666